UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA
                                                     ORDER
       - against -
                                                     Docket No. 17-CR-495 (ADS)
DANIEL MULLAN,

                        Defendant.

---------------------------X

       Upon the previous oral application of Nancy L. Bartling, appearing for the

defendant, Daniel Mullan, and with the consent of Michael Maffei, Assistant U.S.

Attorney, appearing for the United States of America, and for good cause shown,

       IT IS HEREBY ORDERED, pursuant to Title 18, U.S.C., § 4241(b), that N.G.

Berrill, Ph.D, conduct a full competency examination of the defendant DANIEL

MULLAN at the Gold Crest Care Center, located at 2316 Bruner Avenue, Bronx, New

York, within sixty (60) days of the issuance of this order, to determine whether the

defendant is competent to stand trial or enter a plea of guilty in this case;

       IT IS FURTHER ORDERED that said examination will be conducted pursuant

to the time provisions set forth in Title 18, U.S.C., § 4247(b) and that, upon completion

of said examination, the examiner will prepare and file with the court, with a copy to

counsel for the defendant and for the Government, the written reports within (30)

DAYS OF THE AFORESAID EXAMINATION, UNLESS LEAVE OF Court for an

extension is sought, as described in Title 18, U.S.C., § 4247(c). Specifically, the report

should include, among other requirements set forth in Title 18, U.S.C., § 4247(c), the
examiner's opinion as to whether the defendant is suffering from a mental disease or

defect rendering him mentally incompetent to the extent that he is unable to understand

the nature and consequences of the proceedings against him or to assist properly in his

defense.

Dated:     Central Islip, New York
           May __, 2020

                                         SO ORDERED:


                                         HONORABLE ARTHUR D. SPATT
                                         UNITED STATES DISTRICT JUDGE
                                         EASTERN DISTRICT OF NEW YORK
